The disclosure is objected to because of the following informalities: Page 2, in paragraph [0004], third line therein, note that the acronym “WLAN” needs to be defined (i.e. in words) for clarity and completeness of description; 5th line therein, note that the recitation of the phrase “of the prior” appears incomplete and thus appropriate clarification is needed; 16th line therein, note that --problem-- should be inserted after “this” for an appropriate characterization. Page 2, in the heading therein, note that --of the Invention-- should be inserted after “Summary” for consistency with PTO guidelines. Page 3, in paragraph [0008], 7th line therein, note that the recitation of “relative to untreated” appears incomplete as well as vague in meaning and thus appropriate clarification is needed. Page 4, in the heading, note that “Description” should be rewritten as --Detail Description of the Invention-- for consistency with PTO guidelines. Page 5, in paragraph [0018], second line therein and page 7, in paragraph [0025], 4th line therein, note that the pronoun “its” should be rewritten as --the--, respectively at these instances for an appropriate characterization. Page 6, in paragraph [0022], 12th line therein and page 8, in paragraph [0027], 5sth line therein, note that the recitation of “conductive surface 110” should be rewritten as --conductive (metal) surface (layer)--, respectively at these instances for an appropriate characterization. Page 7, in paragraph [0024], 10th line therein, note that the symbol “10^-4” should be rewritten as --10-4-- for an appropriate characterization. Page 7, in paragraph [0026], third, 5th, 9th, 10th lines therein, note that --122-- should be inserted after “modulation”, respectively at these instances for clarity and completeness of description; 8th line therein, note that --metallic-- should be inserted after “raised” for an appropriate characterization. Page 8, in paragraph [0027], first line therein, note that --(metal)-- should be inserted prior to “wall” for an [0027], 10th, 11th lines therein and in paragraph [0028], second line therein, note that --h-- should be inserted after “height”, respectively at these instances for an appropriate characterization. Page 8, in paragraph [0028], first, third, 8th lines therein, note that --350-- should be inserted after “wall”, respectively at these instances for an appropriate characterization; 5th line therein, note that --140-- should be inserted after “converter” for an appropriate characterization. Page 9, in paragraph [0031], 4th line therein, note that --first and second-- should be inserted prior to “mode” for an appropriate characterization. Pages 10 & 11, in paragraph [0033], 8th, 13th lines therein, note that the recitations of the phrase “The prior can” (i.e. 8th line therein) and “the prior case” (i.e. 13th line therein), respectively at these instances appear incomplete and thus appropriate clarification is needed; 10th line therein, note that the recitation of “the latter can” is vague in meaning and thus appropriate clarification is needed. Page 11, in paragraph [0034], first line therein and page 13, in paragraph [0041], 6th line therein, note that --slab-- should be inserted after “dielectric”, respectively at these instances for an appropriate characterization. Page 11, in paragraph [0035], 7th line therein, note that --(FIGURE 4A)-- should be inserted after “140” for consistency with the labeling in that drawing. Page 12, in paragraph [0036], 8th line therein, note that the recitation of “Area1 482” should be rewritten as --Area2 484-- for a proper characterization consistent with what is depicted in FIGURE 4A. Page 13, in paragraph [0039], first & second lines therein, note that the recitation of “first mode converter 520, and a second mode converter 150” should be rewritten as --a first mode converter (i.e. horn launcher) 520, and a second mode converter 150 (FIGURE 5B)-- for an appropriate characterization. Page 13, in paragraph [0041], note that the recitation of “and the” should be rewritten as --and a-- for an appropriate characterization; 9th line therein, note that “horn 420” should be rewritten as --horn 520-- for a proper characterization consistent with the th line therein, note that --(FIGURE 5A)-- should be inserted after “λ/2” for consistency with the labeling in that drawing. Page 14, in paragraph [0042], 8th, 11th lines therein, note that --as shown in FIGURE 5B-- should be inserted after “540” (i.e. 8th line therein) and inserted after “embodiment” (i.e. 11th line therein), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 14, in paragraph [0043], second line therein, note that “Figure 5” should be rewritten as --Figure 5B-- for consistency with the numbering of that drawing. Page 14, in paragraph [0046], second & 4th lines therein, note that the recitation of “532, 534” should be rewritten as --632, 634--, respectively at these instances for a proper labeling of these features in Figure 6. Page 15, in paragraph [0050], 7th line therein, note that the recitation of “it can respond to the interrogator with its identification” should be rewritten as --the electronic device can respond to the interrogator with the identification signal thereof-- for an appropriate characterization; 16th, 17th lines therein, note that the parameter “S11” need to be defined (i.e. in words) for clarity and completeness of description. Page 16, in paragraph [0052], third line therein, note that each instance of the pronoun “their” should be deleted as being unnecessary for clarity of description; 8th line therein, note that the acronym “OFDM” needs to be defined (i.e. in words) for clarity and completeness of description. Page 16, in paragraph [0053],  5th & 6th lines therein, note that the recitation of “lower causing more energy to escape reducing the delay spread creating” should be rewritten as -- lower thereby causing more energy to escape and thus reducing the delay spread thereby creating-- for an appropriate characterization; 7th line therein, note that the recitation of “the wave velocity of 0.98” is vague in meaning, especially since the value of “0.98” does not appear to properly depict a velocity and thus appropriate clarification is needed.  Appropriate correction is required.
Note that the following reference labels/descriptions need a corresponding specification description of the indicated drawings for clarity and completeness of description: FIGURE 1B, all reference labels except for “Metal layer 110”; Figures 2B, 2C, 2D, “Modulated Surface 122”; FIGURE 3, “Dielectric Slab and/or Modulated Surface 122”; FIGURES 4A, 6, (Metal Layer 110, Second Mode Converter 150); FIGURES 4A, 4B, 6, “First Mode Converter 140”; FIGURE 4A, 6, “Electronic Device 130”; FIGURE 6, “Dielectric Slab 120”.  Appropriate correction is required.
The use of the following trademarks: Bluetooth and Wi-Fi in paragraph [0004] have been respectively noted in this application.  They should be capitalized wherever they appear and be accompanied by the corresponding generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Note that the specification needs to provide a corresponding description of the conductive surface varying according to a predetermine pattern, as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14; 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, lines 8, 9 and in claim 15, line 6, note that it is unclear how “electro-magnetic waves”, respectively recited in these claims relate to “electro-magnetic waves” recited earlier in the respective claim (i.e. one in the same wave, distinctly different waves, etc.) and thus appropriate clarification is needed.
In claim 1, line 10 and in claim 15, line 4, note that the respective recitation of “the electro-magnetic waves of the second mode” lacks strict antecedent basis at these instances, especially since no “electro-magnetic wave” has been positively associated with this feature and thus appropriate clarification is needed.
In claim 1, lines 12, 13; in claims 4, 5, 6, lines 1 & 2 in each claim; in claim 12, lines 1 & 2; in claim 13, lines 1 & 2; in claim 15, line 12: note that the respective recitations of “the electro-magnetic waves of the two-dimensional conductive surface”, at these instances lack strict antecedent basis, especially since no “electro-magnetic wave” has been positively associated with this feature and thus appropriate clarification is needed.
In claims 4, 5, 17, line 1 in each claim, note that the recitation of “coupled at least a portion of” is vague in meaning and thus appropriate clarification is needed.
In claim 9, lines 1, 4 and in claim 19, lines 1, 3, 4, note that the respective recitations of “coupled at least a first portion of” (i.e. claim 9, line 1; claim 19, line 1) and “coupled at least a second portion of” (i.e. claim 9, line 4; claim 19, lines 3 & 4), at these instances are vague in meaning and thus appropriate clarification is needed.
In claims 10, 11, 20, note that it is unclear how the respective recitations of “the first frequency” and “the second frequency” relate to the earlier recitations of “at least a first 
In claim 15, line 11, note that the recitation of “the electronic device” lacks strict antecedent basis and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 14; 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Turner et al. 
Turner et al (e.g. FIG. 1) exemplarily discloses a communication system (i.e. 100), comprising: a two-dimensional guiding medium (i.e. 101) operable for propagating surface waves, where the guiding medium (101) includes a two-dimensional dielectric layer (i.e. 102) with a two dimensional conductive layer surface (i.e. 103) disposed thereon to form a two-dimensional upper surface (i.e.104) functioning as a reactive surface; a first mode converter (e.g. a fixed communication node 107) including a transceiver (i.e. 110) and a transducer (i.e. 111) for coupling electromagnetic waves to the two-dimensional guiding medium (101); and electronic device (e.g. communication node 108, such as a mobile computing device) including a transceiver (i.e. 122) having an antenna (i.e. 123) that functions as a mode converter and is capable of receiving electromagnetic waves from the two dimensional guiding medium (101) to thereby facilitate communication between the first node (107) and the second node (108), as per .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi and Yamamoto et al each disclose conductive surfaces for propagating electromagnetic surface waves.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee